Order entered July 20, 2021




                                                      In The
                                         Court of Appeals
                                  Fifth District of Texas at Dallas

                                             No. 05-20-00954-CV

                                 ABDUL MATEEN MODI, Appellant

                                                         V.

                                       AFSHEEN IMRAN, Appellee

                          On Appeal from the County Court at Law No. 3
                                      Collin County, Texas
                              Trial Court Cause No. 003-03597-2019

                                                     ORDER

              Before the Court is appellant’s July 16, 2021 second motion for an extension

      of time to file his brief on the merits. Appellant states in his motion that he has not

      filed his brief because he has not “received the court record yet.” We GRANT the

      motion as follows. We DIRECT the Clerk of this Court to send appellant a CD

      copy of the clerk’s record filed on December 4, 2020.1 We extend the time for




1
    By order dated March 2, 2021, we ordered the appeal be submitted without the reporter’s record.
appellant’s brief to August 19, 2021. We caution appellant that further extension

requests will be strongly disfavored.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE